United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baker, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1627
Issued: March 15, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 24, 2017 appellant filed a timely appeal from a June 23, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has established a back condition causally related to her
accepted January 15, 2013 employment incident.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 The facts and circumstances of the case
as presented in the Board’s prior decisions are incorporated herein by reference. The relevant
facts are as follows.
On January 22, 2013 appellant, then a 49-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that she sustained a right-side lower back injury on January 15, 2013
while picking up a tray of mail. She stopped work on the same day.
In a narrative statement dated January 15, 2013, appellant alleged that on that day she
was on her route when her supervisor arrived in a truck with additional mail. The supervisor
opened the side door and appellant began picking up the tray of mail that included delivery point
sequence (DPS) and flats, which weighed more than her 15-pound lifting restriction. Appellant
asserted that as she was picking up the tray she began dropping it and she fell to the ground with
the tray. She alleged that the supervisor began to help her get the mail off the ground when she
felt a sharp pain in the right side of her low back.
By statement dated January 15, 2013, appellant’s supervisor indicated that she took three
trays of mail to appellant. She stated that she picked up a tray of cased letters and flats and
placed it in appellant’s vehicle. Then the supervisor took a second tray and attempted to hand it
to appellant, asking if appellant could handle it. Appellant indicated “yes” and placed her hands
on the tray, but the supervisor did not release the tray. According to the supervisor, appellant
slowly let her end of the tray fall, but no mail fell out of the tray. She then took a step backward,
but at no time did she indicate that she was in pain. The supervisor reported that later that day
appellant asserted that she had a back injury and she sought medical treatment. Regarding work
restrictions, she indicated that the tray was not in excess of the appellant’s lifting restrictions of
15 pounds, and appellant was always told to split the mail if she even suspected a tray was too
heavy for her to lift. The supervisor opined that appellant’s claim for injury may be in retaliation
for an investigation of appellant on the prior day regarding a gasoline station incident.
The evidence of record also included additional February 14, 2013 letters from the
employing establishment’s postmaster and appellant’s supervisor, reiterating the supervisor’s
description of the incident.
By decision dated April 5, 2013, OWCP denied the claim for compensation. It found that
appellant had not established that an employment incident occurred as alleged.
On April 29, 2013 appellant requested reconsideration of her claim.
additional statements describing the employment incident.

She submitted

By decision dated June 12, 2013, OWCP reviewed the case and denied modification. It
found that appellant had not established the incident occurred as alleged.

2

Docket No. 17-0057 (issued February 14, 2017); Docket No. 15-1781 (issued December 21, 2015).

2

The record indicates that on June 21, 2013 OWCP received a June 14, 2013 statement
from the supervisor, reiterating her original statements and that the January 15, 2013 incident had
not occurred as appellant alleged. Appellant submitted a letter to her congressional
representative alleging that she had injured herself when lifting a tray of mail that was over her
work restrictions. On June 28, 2013 OWCP received a witness statement of that date relating
that appellant went to a medical clinic with her supervisor on January 15, 2013 and that
appellant’s supervisor did not state any points of disagreement concerning appellant’s
description of the injury at that time.
On July 22, 2013 appellant again requested reconsideration. By decision dated
October 15, 2013, OWCP reviewed the merits of the claim, but denied modification. It found
that the factual component of the claim had not been established.
Appellant again requested reconsideration on December 5, 2013. In a November 19,
2013 statement, she argued that she had established the factual and medical elements of her
claim. Appellant discussed the medical evidence and argued that she had met her burden of
proof. She also submitted a November 20, 2013 report from Dr. Roy Berkowitz, a Boardcertified surgeon. Dr. Berkowitz provided a history that appellant was lifting a tray of mail,
stumbled backward, and the mail fell to the ground. He reported that he examined her on
March 26, 2013 and objective findings had been consistent with an injury on January 15, 2013.
Dr. Berkowitz opined that appellant did sustain an injury as reported on January 15, 2013, based
on his review of the medical history and his own examination. Appellant also submitted an
April 11, 2014 report from Dr. Edward Chorette, an emergency medicine specialist.
Dr. Chorette provided a history that she was lifting a heavy object at work and experienced
severe low back pain. He provided results on examination and diagnosed a lumbar sprain.
By decision dated April 29, 2014, OWCP reviewed the merits of the claim, but denied
modification. It reviewed appellant’s arguments with respect to the evidence. OWCP then
reviewed the reports of Dr. Berkowitz and Dr. Chorette. With regard to Dr. Berkowitz, it found
that, while the report was not entirely sufficient to meet appellant’s burden of proof to establish
the claim, it raised an uncontroverted inference between the claimed injury or disability and her
employment activities. OWCP asserted that Dr. Berkowitz did not provide an opinion as to
whether there was a prior preexisting condition or whether the work activities caused or
aggravated a preexisting condition on either a temporary or permanent basis. With regard to
Dr. Chorette, it found that he did not provide an opinion as to whether there is a prior preexisting
condition or whether the work activities caused or aggravated a preexisting condition on either a
temporary or permanent basis.
On April 23, 2015 appellant again requested reconsideration. She argued that it appeared
her claim had been denied based on the medical evidence. On May 12, 2015 appellant submitted
a May 1, 2015 report from Dr. Jeffrey Andry, a Board-certified family practitioner. Dr. Andry
indicated that she complained of right shoulder pain.
By decision dated July 22, 2015, OWCP reviewed the merits of the claim, but denied
modification. It reviewed the factual and medical evidence submitted and found the factual
component of the claim had not been established. However, OWCP also noted that while the
medical report of Dr. Berkowitz was not completely rationalized, it was consistent in indicating

3

an injury or disability. Therefore, while the report was found to be not entirely sufficient to meet
her burden of proof to establish the claim, it raised an uncontroverted inference between the
claimed injury or disability and the employment incident.
On August 25, 2015 appellant, through her representative, filed a timely appeal to the
Board from the July 22, 2015 decision.
By decision dated December 21, 2015, the Board found that OWCP had improperly
analyzed the factual and medical evidence of record. The Board noted that OWCP had not made
a finding to accept the supervisor’s version of events based on the evidence of record, and that
the evidence of record clearly indicated that an employment incident occurred on
January 15, 2013. The Board further noted that OWCP had asserted that it did not accept the
factual component of fact of injury, yet then reviewed some, but not all, of the medical evidence.
The Board found that, as to the medical evidence reviewed, OWCP did not make proper
findings. Furthermore, the Board took note of OWCP’s finding that Dr. Berkowitz’s
November 20, 2013 report was sufficient to require further development as it raised an
uncontroverted inference of causal relationship. The Board remanded the case to OWCP for a
proper review of the evidence and findings on the issue presented.
By letter dated June 24, 2016, OWCP directed appellant to a second opinion examination
by Dr. Christopher Cenac, Sr., a Board-certified orthopedic surgeon. It requested that Dr. Cenac
respond to its inquiries, including answering what specific diagnoses, if any, he felt was caused,
aggravated, participated, accelerated, and/or exacerbated by appellant’s January 15, 2013
employment incident.
In a second opinion report dated July 18, 2016, Dr. Cenac concluded, “I find no evidence
of residual causally related to the 1/15/2013 incident in this patient. Specifically, there is no
evidence of an acute traumatic structural injury causally related to the 1/15/2013 incident in the
cervical or lumbar spines and/or extremities. All diagnostic findings predate the incident in
question.”
By decision dated September 2, 2016, OWCP issued a decision denying appellant’s claim
finding that she had not established the factual component of fact of injury. It explained that it
found the supervisor’s version of events more credible and that appellant’s statements of the
events of January 15, 2013 contained discrepancies. OWCP noted that, as such, it was
unnecessary to address the medical evidence.
On October 17, 2016 appellant filed an appeal to the Board from OWCP’s September 2,
2016 decision.
On February 14, 2017 the Board issued an order remanding the case to OWCP. The
Board found that OWCP had failed to make the necessary findings as directed in its decision
dated December 21, 2015. The Board noted that the proper analysis would be to accept that the
January 15, 2013 event occurred as described in the witness statement, and then to review the
medical evidence. The Board determined that the only question of fact in this case was precisely
how appellant had handled a tray of mail, and by finding that the supervisor’s description of
events was more credible, OWCP had also found that a January 15, 2013 incident had occurred.

4

The Board remanded the case for OWCP to properly make a finding that the incident had
occurred and then to review the medical evidence to determine if an injury causally related to the
January 15, 2013 incident was established.
By decision dated June 23, 2017, OWCP found that appellant had established fact of
injury, but denied her claim as she had not submitted sufficient medical evidence to establish a
causal relationship. It directly quoted Dr. Cenac’s report in support of its finding that appellant
had not submitted sufficient evidence to establish a causal relationship between her claimed
injury and the incident of January 15, 2013. OWCP further determined that Dr. Berkowitz’s
medical report dated November 20, 2013 was of diminished value and insufficient to establish
causal relationship, because the report used speculative language.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury4 was sustained in the performance of duty, as
alleged, and that any disability or medical condition for which compensation is claimed is
causally related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether fact of injury has been established. A
fact of injury determination is based on two elements. First, the employee must submit sufficient
evidence to establish that he or she actually experienced the employment incident at the time and
place, and in the manner alleged. Second, the employee must submit sufficient evidence,
generally only in the form of medical evidence, to establish that the employment incident caused
a personal injury. An employee may establish that the employment incident occurred as alleged,
but fail to show that his or her condition relates to the employment incident.6
The claimant has the burden of establishing by the weight of reliable, probative, and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.7 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
3

Supra note 1.

4

OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident,
or series of events of incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
5

T.H., 59 ECAB 388, 393 (2008); see Steven S. Saleh, 55 ECAB 169, 171-72 (2003); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).
6

See Shirley A. Temple, 48 ECAB 404, 407 (1997); John J. Carlone 41 ECAB 354, 356-57 (1989).

7

Roma A. Mortenson-Kindschi, 57 ECAB 418, 428 n.37 (2006); Katherine J. Friday, 47 ECAB 591, 594 (1996).

5

the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish causal relationship.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.9 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is causal relationship between the employee’s diagnosed condition and
compensable employment factors.10 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.11
ANALYSIS
OWCP has issued a number of decisions denying this claim as appellant had not
established that the alleged incident occurred as alleged. Based upon the Board’s February 14,
2017 order, OWCP accepted that an incident occurred based upon the description of the incident
provided by appellant’s supervisor. It, however, denied the claim again on June 23, 2017 as the
medical evidence of record did not establish causal relationship between appellant’s back
condition and the accepted employment incident.
The Board finds that this case is not in posture for decision.
By letter dated June 24, 2016, OWCP referred appellant for a second opinion
examination by Dr. Christopher Cenac, Sr., a Board-certified orthopedic surgeon. It requested
that Dr. Cenac respond to its inquiries, including answering what specific diagnoses, if any, he
felt to have been caused, aggravated, participated, accelerated, and/or exacerbated by appellant’s
federal employment incident of January 15, 2013.
In a second opinion report dated July 18, 2016, in response to OWCP’s inquiry regarding
the cause of appellant’s diagnosis, Dr. Cenac concluded, “I find no evidence of residual causally
related to the 1/15/2013 incident in this patient. Specifically, there is no evidence of an acute
traumatic structural injury causally related to the 1/15/2013 incident in the cervical or lumbar
spines and/or extremities. All diagnostic findings predate the incident in question.”
In its decision dated June 23, 2017, OWCP directly quoted Dr. Cenac’s report in support
of its finding that appellant had not submitted sufficient evidence to establish a causal
relationship between her claimed injury and the incident of January 15, 2013. It further
determined that Dr. Berkowitz’s medical report dated November 20, 2013 was insufficient to
8

P.K., Docket No. 08-2551 (issued June 2, 2009); Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

9

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149, 155-56 (2006); D’Wayne Avila, 57
ECAB 642, 649 (2006).
10

J.J., Docket No. 09-0027 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379, 384 (2006).

11

I.J., 59 ECAB 408, 415 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

6

establish causal relationship because the report used speculative language, contradicting its
earlier finding on April 29, 2014 that this same report was sufficient to raise an uncontroverted
inference between the claimed injury and the incident of January 15, 2013.
The Board finds that Dr. Cenac did not sufficiently respond to OWCP’s inquiries as to
the causal relationship between the January 15, 2013 incident and appellant’s claimed conditions.
While he provided his review of appellant’s symptoms as documented by x-ray, he did not
provide sufficient medical rationale to support his opinion that all diagnoses and limitations are
preexisting rather than causally related to her employment incident. Furthermore, he indicated
that all diagnostic testing predated the work incident; however, his note reflects that he reviewed
four studies that were performed after the January 15, 2013 incident. It is well established that
proceedings under FECA are not adversarial in nature, and while the employee has the burden to
establish entitlement to compensation, OWCP shares responsibility in the development of the
evidence.12 Once OWCP undertook development of the evidence by referring appellant to a
second opinion physician, it had an obligation to do a complete job and obtain a proper
evaluation and report that would resolve the issue in this case.13 Dr. Cenac did not render a
report that was fully responsive to OWCP’s inquiries and, as such, OWCP did not perform its
obligation to obtain a proper evaluation and report that would resolve the issue in this case.
The Board will, therefore, set aside OWCP’s June 23, 2017 decision and remand the case
for review of the medical record and to obtain another report from a second opinion physician
that is responsive to the issue of causal relationship. After such further development as deemed
necessary, OWCP shall issue a de novo decision on appellant’s claim for compensation for
traumatic injury.14
CONCLUSION
The Board finds that the case is not in posture for decision.

12
T.W., Docket No. 16-0176 (issued January 10, 2018); Donald R. Gervasi, 57 ECAB 281, 286 (2005);
William J. Cantrell, 34 ECAB 1233, 1237 (1983).
13

Peter C. Belkind, 56 ECAB 580 (2005); Ayanle A. Hashi, 56 ECAB 234 (2004).

14

The record reflects that a Form CA-16 was issued on February 15, 2013 by the employing establishment
authorizing treatment by Dr. Karen Lynn Smith, a specialist in internal medicine. A properly completed Form CA16 authorization may constitute a contract for payment of medical expenses to a medical facility or physician, when
properly executed. The form creates a contractual obligation, which does not involve the employee directly, to pay
for the cost of the examination or treatment regardless of the action taken on the claim. See 20 C.F.R. § 10.300(c);
Tracy P. Spillane, 54 ECAB 608 (2003). On return of the case record OWCP shall determine whether appellant is
entitled to payment of medical expense pursuant to this Form CA-16 authorization.

7

ORDER
IT IS HEREBY ORDERED THAT the June 23, 2017 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: March 15, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

